Dodge, J.
Much argument was indulged in as to the duties and responsibilities of an intermediate and forwarding carrier under the terms of the transportation contract entered into with the Delaware, Lackawanna & Western Eail-road, which is quite irrelevant to the present situation. That contract can have no force here, save as it constitutes the railroad company a forwarding agent for the owner of the goods. The contract made by it in that capacity with the defendant was an entire one, for transportation to West Superior on a specified vessel. It did not contemplate that the defendant *396was to carry to some other point and then forward by a different carrier to the plaintiff. The contract was broken, and defendant’s duty as a carrier was disregarded. Ro excuse for failure to deliver via the vessel Portage at West Superior is offered, except that, owing to the small amount of freight for that point and the lateness of the season, the defendant preferred to proceed direct to Duluth and transmit the goods by car to West Superior. This goes only to the convenience of the defendant, which cannot excuse its breach of duty by such considerations. Under its contract it had no right to adopt any method other than that specified for transportation and delivery of the goods, and, when it did so, it became liable as an iusurer for any injury that might result by reason of its unauthorized act. Johnson v. N. Y. C. R. Co. 33 N. Y 610, 612; Goodrich v. Thompson, 41 N. Y. 324, 334; Wilts v. Morrell, 66 Barb. 511. The injury to and loss of plaintiff’s property would not have occurred had defendant performed its duty as expressed in its contract, and it cannot escape liability therefor. The judgment is right.
By the Court.— Judgment affirmed.